Title: To Benjamin Franklin from Samuel Cooper, 10 July 1771
From: Cooper, Samuel
To: Franklin, Benjamin


Dear Sir,
Boston N.E. 10th July. 1771
I should sooner have acknowledg’d the Receit of your Favors of Decemr 30. and Feby 5. had not the State of my Health call’d me out of Town, and oblig’d me to be sparing in Writing. My Thanks are due to you for writing me with so much Freedom and I endeavor to make the best Use of what you communicate to me. Your Interposition in Favor of the Charter was kind, and must endear you to ev’ry true Friend of the Province. But what shall we say of those who were capable of forming or promoting such a Design? Can we suppose them possess’d of such Ideas and Principles as entitle them to influence the Council of a great Nation? I could not but regard with a revengeful Pleasure the Figure which the Secretary made in his Conversation with my Friend. He must have been uneasy, not only from an Apprehension of loosing his Place, but from feeling also his own Littleness; and his Self sufficiency, for a Moment at least, must have been suspended amidst all the Pomp and Parade of his Office. His Measures respecting this Province, exactly answer the Picture you have given of him, and while we have in the American Department a Man of a Size and Temper to be a Tool to St Francis, His Majesty’s Service here will be perpetually embarrassed. The Project for making Governors independent for their Salaries upon the Grants of the People they govern gives great Uneasiness to the most considerate Friends of the Constitution. The reasons you mention against it, are I think unanswerable. It was taken for granted when the Charter was receiv’d here, that the Governor was to be supported by the free Gift of the Province, and this was doubtless one Reason for acquiescing in a Compact that gave so great a Pow’r and Influence to the Crown; and accordingly this has been the Manner in which the Representatives of the Crown have constantly been supported. It is a strong Connection between the Ruler and the People, tending in ev’ry View to promote the great End of Government, and the Want of which no Expedient can supply. The Civil List is the free Grant of a British Parliament, and is augmented from Time to Time at their Pleasure; but the American Revenue is not the Gift of the American Assembly, it is extorted from them by meer Pow’r contrary to their just Remonstrances, and humble Petitions, and tho the Assembly may make a Grant to a good Governor at the Close of his Administration, yet it is in the Pow’r of the Crown to cut off from the People this very small Resource of Influence, by obliging it’s Representative not to accept such a Grant; while by it’s absolute Appointment of Him, it is absolute Master of his Conduct. Nor can there be any Pretence for this threatning Innovation, from the Conduct of our Provincial Assembly upon this Point. For even in the highest Political Contests with St Francis B. so sensible were the House of the importance of supporting the King’s Governor while He remain’d in Office, that they never once propos’d to diminish or delay, much less to deny his Salary—and surely it is to be hoped that the Assembly will never meet with a stronger Provocation to such a Measure than they did in Him. I cannot forbear to add, tho writing to one who has a much more thoro Comprehension of the Subject than my self, that this propos’d and (I am afraid) determin’d Independance, is impolitic on the Part of the Crown, and tends to prejudice it’s Interest, even consider’d seperate from that of the People, as it will prove a strong Temptation to Governors to hold a Conduct that will greatly lessen their Esteem and Influence in the Province, and consequently their Pow’r to promote the Service of the King. Caution and Watchfulness in Governors, and some Regard to the Interest, and even the Inclinations and Humors of the People, must I think be a Security to the Prerogative; But Independance will take off this Guard, and lead them to be inattentive to, if not directly to encourage and promote such Things as will still further weaken the Political Connection between the Parent Country and the Colonies. So that the Ministry, I hope, upon cool Consideration, may be induc’d to lay aside this Measure, as they wish the Continuance of the Constitutional Pow’r of the Crown, and that it may long retain the peaceful and happy Government of America. I doubt not of your exerting your Abilities and Influence for so good a Purpose, and should you succed you will do a most important and obliging Service to the Province. But what are we to expect, when the Means of Self-Defence upon such great Points are to be taken from us, and no public Monies are allow’d for the Support of an Agent, unless He be under the Controll of the Chair?
You will no doubt be particularly inform’d of a new Point, that has alarm’d us as much as any Thing, and is regarded almost universally, as an undisguis’d Violation of a fundamental Principle of the Charter—I mean the Governor’s refusing to sign the Supply Bill, because the Commissioners were not exempted by it from Taxes. The Crown grants by Charter that the General Assembly shall have full Pow’r and Authority to impose Rates and Taxes upon all and ev’ry the Proprietors and Inhabitants of the Province—no Persons, however related to the Crown are excepted. The King now says by his Instructions, no Supply Bill shall be pass’d, unless the Commissioners are exempted. Is not this to claim a Right, to rescind by Instruction what was solemnly ceded by Charter and Compact? The Governor may indeed refuse His Assent to a Supply Bill. But can He do it upon a declar’d Principle subversive of the Capital Privilege of the Charter, and only because they exercise the Pow’r and Authority granted them in it? If the Crown can exempt five Persons, it may with equal Right five hundred—not only the Commissioners but all Judges, Justices, Clerks of Courts, Constables, and all Friends to Government, as Men of slavish Principles affect to be called, and have the whole Burden of Taxes upon those who wish well to the Rights of their Country. In this Manner People reason here. But out of the Eater cometh forth Meat. Good may arise from this. It is bold and open, and strikes ev’ry Size of Men. It is not a Point confined to Trade. It regards, in itself, and much more in it’s Tendency, the Pocket of the Farmer, and the Farmer will regard his Pocket. It shews the Disposition of the Commissioners, who for such a Trifle, as the Tax they pay, and which perhaps affects their Pride much more than their Purse, have started a new and important Subject of Contention, and how fit they are for that Influence in Governmental Measures which they have so long and so mysteriously possess’d.
I long to see your Treatise, shewing that ev’ry Lady of Genoa is not Queen of Corsica. I doubt not you will be able to prove your Point. But tho I believe you capable of confuting a whole Island of Queens, I fear whether you could perswade them silently to renounce their Crowns and Sceptres. I am Sir with the greatest Esteem, and Attachment Your Obedient &c
S. Cooper
Dr Franklin.
